DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on August 26, 2022 has been entered and made of record. Claims 1 - 4 and 13 have been amended. Claims 14 and 15 have been cancelled. Claims 1 – 13 are currently pending in the application. 

 Response to Arguments
Applicant’s submitted Amendments to the Specification have overcome the drawing objections previously set forth in the Non-Final Office Action mailed April 26, 2022. Applicant’s amendments to the claims and presented arguments have overcome the claim objections. Applicant has cancelled Claims 14 and 15, therefore the 35 U.S.C. 101 rejection is moot. Accordingly, the objections and rejections have been withdrawn.  
Applicant’s arguments see pages 6 and 7 with respect to the rejection of Claims under 35 U.S.C. 102(a)(1) as being anticipated by LAINEMA (US 2019/0356909 A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to wherein when a first value of a prediction mode for the rectangular video block exceeds a maximum value of a prediction angle, the prediction mode associated with the maximum value of the prediction angle is used, and when a second value of the prediction mode is negative, the prediction mode associated with a lowest value of the prediction angle is used, as claimed in the amended Claims 1 - 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 5, 7, 8 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over LAINEMA (US 2019/0356909 A1) referred to as LAINEMA hereinafter, in view of DRUGEON et al. (US 2020/0092563 A1) referred to as DRUGEON hereinafter.
Regarding Claim 1, LAINEMA teaches a method (Fig. 6d), comprising: 
predicting a sample of a rectangular video block (Fig. 4d, Par. [00072], reference sample 410) using at least one of N reference samples from a row above the rectangular video block or at least one of M reference samples from a column left of the rectangular video block (Par. [0072] a non-square prediction block, where 410 is an N reference sample above the rectangular block), wherein a number of wide angles is increased in proportion to an aspect ratio of the rectangular block (Par. [0080], The number and directionality of the wide angle modes may also depend on the shape of the block. For example, if the ratio of the width and height is 2:1 certain number of wide angle directions may be included in the list of available mode and if the ratio if 4:1 another number of wide angle directions may be included in the list.), wherein when a prediction mode for the rectangular video block exceeds a maximum prediction angle, the prediction mode is used corresponding to that maximum prediction angle (Par. [0081], In the case of simply adding the wide angle directions with angularity exceeding +45 degree to the list of prediction modes (i.e. prediction mode) as independent modes the resulting list of modes would have paired modes generating the same directionality but with different reference samples (i.e. maximum prediction angle)); and, 
encoding the rectangular video block using said prediction in an intra coding mode (Par. [0104], the wide-angle intra-predicted block may be used in encoding an image block into a bitstream).
LAINEMA fails to explicitly teach when a first value of a prediction mode for the rectangular video block exceeds a maximum value of a prediction angle, the prediction mode associated with the maximum value of the prediction angle is used, and when a second value of the prediction mode is negative, the prediction mode associated with a lowest value of the prediction angle is used.
However, DRUGEON teaches when a first value of a prediction mode for the rectangular video block exceeds a maximum value of a prediction angle (Fig. 51, Par. [0508], replacement of prediction directions with wide angle directions may be disabled when the reference pixels from the wide angle directions are not available (i.e. exceeds a maximum value)), the prediction mode associated with the maximum value of the prediction angle is used (Par. [0508], replacement of prediction directions with wide angle directions are disabled when the reference pixels located up right are not available (i.e. maximum value is used)), and when a second value of the prediction mode is negative, the prediction mode associated with a lowest value of the prediction angle is used (Fig. 52, Par. [0508], for blocks having a width greater than a height, replacement of prediction directions with wide angle directions (i.e. mode is negative) are disabled when the reference pixels located bottom left are not available (i.e. lowest value is used)).
References LAINEMA and DRUGEON are considered to be analogous art because they relate to wide angle intra prediction video coding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying limitations of the wide angle intra prediction as taught by DRUGEON with the invention of LAINEMA in order to enable or disable a process of determining a predicted value of the pixel on a block-by-block basis based on availability of at least one reference pixel among the plurality of reference pixels by filtering the plurality of predicted values based on a position of the pixel (See DRUGEON, Par. [0083]).

Regarding Claim 2, it is drawn to the method claimed in Claim 1.  Therefore apparatus Claim 2 corresponds to Claim 1 and is rejected for the same reasons of obviousness as used above. Claim 2 further recites a processor (See LAINEMA, Par. [0029], at least one processor 153 and 156).

Regarding Claim 3, the limitations are similar to those treated in the above rejection of Claim 1, and is met by the reference as discussed above.  Claim 3 however recites a decoding method, rather than an encoding method, which is similar in structure expect in reverse operation. Therefore, claim 3 is rejected for the same reasons of obviousness as used above.

Regarding Claim 4, it is drawn to the method claimed in Claim 3.  Therefore apparatus Claim 4 corresponds to Claim 3 and is rejected for the same reasons of obviousness as used above. Claim 4 further recites a processor (See LAINEMA, Par. [0029], at least one processor 153 and 156).

Regarding Claim 5, LAINEMA in view of DRUGEON teaches Claim 3. LAINEMA further teaches wherein wide angles exceeding -135 degrees and 45 degrees are used (Par. [0080], The wide-angle prediction modes with directionality over +45 degrees with respect to either directly horizontal or directly vertical (i.e. +45 vertical is -135 degrees) direct predictions can be coded by traditional intra mode coding means).

Regarding Claim 7, LAINEMA in view of DRUGEON teaches Claim 3. LAINEMA further teaches wherein prediction directions for wide angle intra prediction are extended in a horizontal or vertical direction (Par. [0080], The wide angle prediction modes with directionality over +45 degrees with respect to either directly horizontal or directly vertical direct predictions can be coded by traditional intra mode coding means) while removing a corresponding number of angles in an opposite direction to maintain a same number of total angles (Par. [0081], In the case of simply adding the wide angle directions with angularity exceeding +45 degree to the list of prediction modes as independent modes the resulting list of modes would have paired modes (i.e. same number of total angles) generating the same directionality but with different reference samples).

Regarding Claim 8, LAINEMA in view of DRUGEON teaches Claim 3. LAINEMA further teaches wherein a number of prediction angles exceed -135 degrees or exceed 45 degrees (Par. [0080], The wide-angle prediction modes with directionality over +45 degrees with respect to either directly horizontal or directly vertical (i.e. +45 vertical is -135 degrees) direct predictions can be coded by traditional intra mode coding means).

Regarding Claim 10, LAINEMA in view of DRUGEON teaches Claim 3. LAINEMA further teaches wherein said block is a coding unit having a rectangular shape (Fig. 4d, Par. [0072], In such a wide-angle i.e. obtuse-angle directional intra prediction, for a rectangular non-square block, there may be an advantage that a reference pixel used for the wide-angle prediction (the rightmost pixel 410 in FIG. 4d) is closer to most pixels of the block to be predicted and thus may provide better correlation with the pixels to be predicted than the primary reference sample in the acute angle direction (the third reference pixel 420 from the bottom in FIG. 4d)).

Regarding Claim 11, LAINEMA in view of DRUGEON teaches Claim 3. LAINEMA further teaches wherein reference samples being used are from a neighboring block (Par. [0072], a reference pixel used for the wide-angle prediction (the rightmost pixel 410 in FIG. 4d, is from a neighboring block))).

Regarding Claim 12, LAINEMA in view of DRUGEON teaches Claim 4. LAINEMA further teaches at least one of (i) an antenna configured to receive a signal (Fig. 1a, Par. [0026], communication interfaces such as the base stations 130 and 131 in order for providing access for the different devices to the network, and the base stations 130, 131 are themselves connected to the mobile network 120 via a fixed connection 176 or a wireless connection 177), the signal including the video block (Par. [0067], wide angle intra prediction directions can be signaled in the bitstream), (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block (Par. [0028], The various devices may create, transform, send, receive, decode and display images and video).

Regarding Claim 13, LAINEMA in view of DRUGEON teaches Claim 1. LAINEMA further teaches a non-transitory computer readable medium containing data content (Par. [0017], a signal embodied on a non-transitory computer readable medium) generated for playback (Par. [0032], There may be various applications on the devices such as a calendar application, a contacts application, a map application, a messaging application, a browser application, a gallery application, a video player application (i.e. playback) and various other applications for office and/or private use) using a processor (Par. [0029], at least one processor 153 and 156).

Regarding Claims 14 and 15, they have been cancelled. 



Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LAINEMA (US 2019/0356909 A1), in view of DRUGEON (US 2020/0092563 A1), and in further view of Van der Auwera et al. (US 2020/0021817 A1) referred to as Van der Auwera hereinafter.
Regarding Claim 6, LAINEMA in view of DRUGEON teaches Claim 3. While  DRUGEON teaches position dependent intra prediction, LAINEMA in view of DRUGEON does not specifically position dependent intra prediction in combination with wide angle intra prediction. Therefore LAINEMA in view of DRUGEON fails to explicitly discloses wherein position dependent intra prediction combination is used with wide angle intra prediction.
However Van der Auwera teaches wherein position dependent intra prediction combination is used with wide angle intra prediction (Fig. 9, Par. [0202] At block 908, the process 900 includes determining a prediction block for the current block using the wide-angle intra-prediction mode. The prediction block includes a plurality of prediction samples. Each prediction sample can be determined using the wide-angle intra-prediction mode. At block 910, the process 900 includes modifying a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC)).
References LAINEMA, DRUGEON and Van der Auwera are considered to be analogous art because they relate to wide angle intra prediction video coding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying using position dependent intra prediction with wide angle intra prediction as taught by Van der Auwera with the inventions of LAINEMA and DRUGEON in order to determine reference samples that are used to modify the prediction samples of the prediction block (See Van der Auwera, Par. [0057]).

Regarding Claim 9, LAINEMA in view of DRUGEON teaches Claim 3. While  DRUGEON teaches position dependent intra prediction, LAINEMA in view of DRUGEON does not specifically disclose position dependent intra prediction in combination with wide angle intra prediction. Therefore LAINEMA in view of DRUGEON fails to explicitly discloses wherein position dependent intra prediction combination is used with wide angle intra prediction.
However Van der Auwera teaches wherein position dependent intra prediction combination is combined with wide angle intra prediction and applied to samples within a block (Fig. 9, Par. [0202] At block 908, the process 900 includes determining a prediction block for the current block using the wide-angle intra-prediction mode. The prediction block includes a plurality of prediction samples. Each prediction sample can be determined using the wide-angle intra-prediction mode. At block 910, the process 900 includes modifying a prediction sample of the plurality of prediction samples of the prediction block to generate a modified prediction sample using Position Dependent Intra Prediction Combination (PDPC).).
References LAINEMA, DRUGEON and Van der Auwera are considered to be analogous art because they relate to wide angle intra prediction video coding. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to specifying using position dependent intra prediction with wide angle intra prediction as taught by Van der Auwera with the inventions of LAINEMA and DRUGEON in order to determine reference samples that are used to modify the prediction samples of the prediction block (See Van der Auwera, Par. [0057]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E. Torgerson/Primary Examiner, Art Unit 2425